Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Class A Common Stock, no par value per share, of Fred’s, Inc., a Tennessee corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 21, 2016 Strategic Investment Opportunities LLC By: Alden Global Capital LLC Investment Manager By: /s/Heath Freeman Name: Heath Freeman Title: President Alden Global Capital LLC By: /s/Heath Freeman Name: Heath Freeman Title: President /s/Heath Freeman Heath Freeman
